Citation Nr: 1308539	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 1993, from February 1994 to November 1994, from September 2002 to May 2003, and from September 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran appeared before the undersigned at a May 2010 Board hearing via videoconference.  The record contains a transcript of that hearing.

This case was previously before the Board in October 2010 and April 2012 and was remanded for additional development.  The RO has complied with the remand directives.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran's hypertension was diagnosed in February 2002 and therefore, pre-existed service the third and fourth period of service.  

2.  The Veteran is presumed sound upon entry into service in September 2002. 

3.  The Veteran's hypertension was clearly and unmistakably not aggravated by the third and fourth period of active service.  



CONCLUSION OF LAW

The criteria for a grant of service connection for hypertension, including as due to aggravation of a pre-existing disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§, 3.303,3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran was informed of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

The Veteran was initially provided with notice in June 2003, prior to the September 2003 rating decision.  However, a June 2008 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess). 

With regard to the timing of VCAA notice, the Board sees the AOJ did not provide the Veteran with all general VCAA notice prior to the September 2003 determination on appeal, but the U.S. Court of Appeals for Veterans Claims (Court) clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made. Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process. In other words, he must be given an opportunity to participate effectively in the processing of his claim. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the timing error was cured. After providing Dingess-compliant notice in June 2008, the AOJ readjudicated the Veteran's claim in the September 2008 SSOC. Therefore, the timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376. In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim. As such, the Veteran has not established prejudicial error in the timing of his VCAA notice. See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in July 2008, October 2008, November 2010, November 2011, and May 2012.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran contends that his hypertension was incurred as a result of service, or alternatively, that his hypertension was aggravated by service.  As the preponderance of the evidence is against finding that the Veteran's hypertension was incurred during service, or was aggravated by service, the Veteran's claim is denied.  

Initially, the Board notes that the evidence does not reflect that the Veteran served in combat. Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). The clear and unmistakable evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003). In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Factual background
 
The Veteran had four separate periods of active service: May 1987 to October 1993; February 1994 to November 1994; September 2002 to May 2003; and September 2006 to December 2007. 

The Veteran's blood pressure readings during his first period of service revealed no treatment or diagnosis of hypertension.  His readings were as follows: 

Date				Reading
November 1989		118/78
January 1990			109/57	
February 1990		120/80
March 1990			124/74	
May 1990			117/66
October 1990			140/82
November 1990		132/82
February 1991		126/88, 112/74
March 1991			124/94, 120/80
April 1991			120/80
September 1991		118/72	
November 1991		145/68, 158/82
January 1992	124/66, 118/60 
March 1992			124/55, 120/80
April 1992			128/74
August 1992			123/71
March 1993			114/74
April 1993			142/90
May 1993			135/74, 140/83
June 1993			140/80
August 1993			126/82, 134/84

Post service, at a December 1993 general medical VA examination, the Veteran's blood pressure was 128/84.  

During the Veteran's second period of service, there was no treatment or diagnosis of hypertension.  His blood pressure readings were as follows:

Date				Reading
March 1994			118/88, 131/79
May 1994			120/70, 122/74, 131/70, 115/66
June 1994			145/80, 123/72
October 1994			136/67

Between his second and third periods of service, on a January 1998 routine physical, the Veteran denied having or ever having had high or low blood pressure.  The Veteran's blood pressure reading at that examination was 140/102.  The examiner noted high blood pressure.  

Starting in February 2001, between his second and third periods of service, the Veteran's treatment records showed the following blood pressure readings:

Date				Readings
February 2001		162/99, 140/86, 124/84
March 2001			138/88, 150/90
April 2001			160/98
May 2001			144/90
December 2001		160/100, 160/87, 154/86
April 2002			138/90
May 2002			148/76

The Veteran was diagnosed with hypertension in a February 2002 post-service treatment record.  The record noted "home blood pressures 123/84 to 174/110, with most in the 150-160/90-110 range. Will start vasotec 5. Will want him to continue home monitoring."

During the Veteran's third period of service, in an October 2002 report of medical history, the Veteran reported "moderate to high blood pressure, 140/100, 1995-2000." Blood pressure readings were 157/90 and 143/87.  The physician noted borderline hypertension.  

An April 2003 treatment record showed a past medical history of "LBP, possible hypertension."  Another April 2003 treatment record showed readings of 161/91 and 158/101.

 An April 2003 report of medical history showed that the Veteran denied having or ever having had high blood pressure.  The contemporaneous separation examination showed a blood pressure reading of 126/72.  

During the Veteran's third period of service, his blood pressure readings were as follows:


Date				Reading
October 2002			140/100, 157/90, 143/87
January 2003			170/94, 152/85
February 2003		144/87
March 2003			146/86, 138/82
April 2003			158/101, 161/91, 161/89, 152/88

Between the Veteran's third and fourth periods of service, his blood pressure readings were as follows:

Date				Reading
June 2003			140/88
July 2003			130/86
October 2003			154/92
November 2003		156/98
December 2003		150/108
February 2004		162/104
March 2004			160/88
June 2004			160/84, 134/72
September 2004		141/104
February 2005		158/100
May 2005			156/80
June 2005			156/94	
October 2005			148/94, 140/102
February 2006		154/92, 160/98
July 2006			158/88, 162/86

During the Veteran's fourth period of service, a May 2007 stress test was normal.  The physician noted a diagnosis of hypertension and the Veteran had a normal heart rate and blood pressure response during exercise.  

An October 2007 statement of medical examination and duty status showed the Veteran had "unstable hypertension, managed by cardiologist."  The report indicated that the injury is considered to have been incurred in the line of duty.  

In November and December 2007, his blood pressure readings were 148/100 and 147/77.	

After his final discharge from service, the Veteran's blood pressure readings continued to fluctuate with readings from a high of 176/98 in October 2008 to a low of 122/78 in May 2009.  

The Veteran appeared at a Board hearing in May 2010.  He testified that his hypertension was aggravated between 2006 and 2007.  He stated that his blood pressure was constantly monitored during that time and that he was prescribed additional medications. 

The Veteran underwent a VA examination in November 2010.  The Veteran reported that he was unsure as to when his hypertension was initially diagnosed but he was prescribed medication for his hypertension in 2005 or 2006.  The examiner diagnosed hypertension, but no opinion was offered as to its onset or relationship to the Veteran's period of service.  

A VA opinion was issued in November 2011 after the examiner reviewed the claims folder and examined the Veteran.  The examiner noted that the Veteran's elevated blood pressure readings began as early as 2001 and he was prescribed treatment for his elevated blood pressure in 2002.  

The examiner then opined that based on the review of the Veteran's blood pressure readings before and during service, 

"[T]here was not a permanent increase in severity or worsening of the underlying condition.  The BP recorded values show consistently poorly controlled blood pressure, Stage 1 by JNC7.  It is unknown if the Veteran was or is compliant with his prescribed medication.  No documented evidence of worsening during his [active duty] period."  

The examiner also opined that the Veteran's hypertension is not related to service.  

Pursuant to an April 2012 Board remand, in May 2012 the VA examiner submitted an addendum opinion.  Specifically, she stated that she reviewed the Veteran's claims file.  The examiner opined that the Veteran's blood pressure readings from 1991 through 1994 were all within normal limits.  She stated the hypertension clearly and unmistakably pre-existed the Veteran's September 2002 to May 2003 period of service as the Veteran's treatment records show a diagnosis and onset of treatment for hypertension on February 7, 2002.  There was no evidence of prior treatment for hypertension.

The examiner then opined that the Veteran's pre-existing hypertension was not permanently aggravated by service, i.e. there was no worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms.  

In support of her opinion, the examiner stated that isolated levels of elevated blood pressure are not consistent with hypertension and depend on the environment or situation a person is exposed to.  The examiner reiterated that the Veteran was diagnosed with hypertension in February 2002, which was not during a period of active duty service.  Furthermore, after reviewing the service treatment records she concluded that the Veteran's blood pressure readings during his third and fourth period of service were not aggravated beyond natural progression.  

Analysis

The Veteran's hypertension was not incurred during his first or second period of service.  There were no elevated blood pressure readings during service, nor does the Veteran contend that his hypertension was incurred or aggravated during these times.  

Additionally, the Veteran was not diagnosed with hypertension within one year of his discharge from any of his periods of service.  Therefore, he is not entitled to service connection on a presumptive basis.  

In October 2002, at the start of his third period of service, the Veteran reported that he had moderate high blood pressure from 1995 through 2000.  The report of medical examination showed a diagnosis of borderline hypertension.  Although it was "noted," the presumption of soundness applies as only "borderline hypertension" was noted, rather than a diagnosis of hypertension.  Consequently, the presumption of soundness applies.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has established that there is a two step process that is required to rebut the presumption of soundness at entrance. First, there must be clear and unmistakable evidence that the condition preexisted service. Second, there must be clear and unmistakable evidence that the condition was not aggravated during service. The second prong may be rebutted by establishing that there had been no increase in severity or that any increase was due to natural progress.  The Federal Circuit cited to 38 U.S.C.A. § 1153. More specifically, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C. § 1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, there is clear and unmistakable evidence that the hypertension preexisted the third period of service. A February 2002 treatment record showed that the Veteran was diagnosed with hypertension and prescribed medication to control it. This evidence is competent, clear, and unmistakable. Since the evidence pre-dates the third period of service, this part of the presumption of soundness at entry is rebutted.

The Board also concludes that there is clear and unmistakable evidence that there was no increase in severity during the third or fourth periods of service. The VA examiner opined that the Veteran's hypertension was not aggravated by his third or fourth period of service.  The examiner reviewed the claim file, including all of the Veteran's blood pressure readings during his third and fourth periods of service.  She noted that Veteran hypertension was not permanently aggravated by service.  Although the Veteran's blood pressure readings fluctuated during service, the pre- and post-service treatment records indicated that the Veteran's blood pressure readings were consistently fluctuating and that his hypertension was poorly controlled.  

Given that his readings in service do not indicate a permanent aggravation of his hypertension, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone, 8 Vet. App. at 402.

Cumulatively, the evidence establishes that there was no increase in severity and no aggravation. Wagner, supra. Since there was no increase in severity, the evidence is clear and unmistakable that there was no aggravation. Therefore, the presumption of soundness at entry is rebutted. It necessarily follows then that the hypertension was not incurred in or aggravated during the third or fourth periods of service.

As noted above, lay witnesses are competent to testify as to their observations and report contemporaneous diagnoses and they may also offer competent opinions as to medical matters in some circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that a "valid medical opinion" was required to establish nexus and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson conflicts with Jandreau).  

In the present case, as indicated in Diagnostic Code 7101, hypertension involves the cardiovascular system and is diagnosed based upon blood pressure testing. It is not a disability capable of lay observation, such as varicose veins or tinnitus. Rather, it is far more analogous to rheumatic fever, as a disease involving internal organs. For that reason, the Veteran's lay opinion, even if considered credible, does not constitute competent evidence, and is of no probative value. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

To the extent that the Veteran's testimony as to his hypertension worsening during service is credible, the Board finds that the probative value of these general lay statements is outweighed by the far more detailed and reasoned opinion of the trained medical professional who performed the VA examinations.  

For the foregoing reasons, the evidence clearly and unmistakably reflects that the Veteran's hypertension developed in February 2002, between his second and third periods of service and was not aggravated by the subsequent periods of service.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and this claim must be denied. There is no competent evidence indicating that the Veteran had a diagnosis of hypertension during his first two periods of service or within one year thereafter.  Further, none of the competent evidence suggests that the Veteran's hypertension was aggravated by or during his third or fourth periods of service.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension (on a direct basis for his first and second periods of active duty and on the basis of aggravation of a pre-existing condition during his third and fourth periods of active duty), the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

(The Order follows on the next page.)


ORDER

Service connection for hypertension, including as due to aggravation of a pre-existing disorder, is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


